Case 1:13-md-02472-WES-PAS Document 1387 Filed 12/20/19 Page 1 of 4 PageID #: 215207



                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

    IN RE: LOESTRIN 24 FE ANTITRUST                      MDL No. 2472
    LITIGATION
                                                         Master File No. 13-md-2472-WES-PAS

    THIS DOCUMENT RELATES TO:
    ALL ACTIONS


      NOTICE REGARDING THE PARTICIPATION OF THE CONSUMER END-PAYOR
                           PLAINTIFFS AT TRIAL

            Pursuant to the Court’s request, the End-Payor Plaintiffs hereby provide the following

    notice regarding the participation of the consumer End-Payor Plaintiffs at trial.

            During Phase 1 of the trial, End-Payors Plaintiffs expect to call as a witness a representative

    from the City of Providence but do not expect to call during our Phase 1 case-in-chief any other

    End-Payor class representative or either of the two individual consumers (Mary Alexander or

    Denise Loy). The two consumers’ claims are identical to the certified Third-Party Payor Class

    claims to be tried in Phase 1, and a favorable result for the Third-Party Payor Class in the Phase 1

    trial will apply equally to the individual consumers. These consumers’ individual claims are

    subject to one-way collateral estoppel based on the results in Phase 1. See, e.g., Parklane Hosiery

    Co. v. Shore, 439 U.S. 322, 326 n. 5 (1979) (collateral estoppel, or issue preclusion, prevents

    relitigation in a second suit of issues actually litigated in, and necessary to the outcome of, a prior

    suit); see also Keystone Shipping Co. v. New England Power Co., 109 F.3d 46, 51 (1st Cir. 1997)

    (explaining that “[t]he principle of collateral estoppel, or issue preclusion, . . . bars relitigation of

    any factual or legal issue that was actually decided in previous litigation between the parties,

    whether on the same or a different claim” (internal quotation marks and citations omitted)).
Case 1:13-md-02472-WES-PAS Document 1387 Filed 12/20/19 Page 2 of 4 PageID #: 215208



    Additionally, any potential relevant testimony of these consumers, to the extent any is required,

    would be more appropriately heard in Phase 2.



    Dated: December 20, 2019                            Respectfully submitted,

                                                        /s/ Lori A. Fanning
                                                        Marvin A. Miller
                                                        Lori Fanning
                                                        MILLER LAW LLC
                                                        115 South LaSalle Street, Suite 2910
                                                        Chicago, IL 60603
                                                        Tel: (312) 332-3400
                                                        mmiller@millerlawllc.com
                                                        lfanning@millerlawllc.com

                                                        Sharon K. Robertson
                                                        Donna M. Evans
                                                        COHEN MILSTEIN SELLERS & TOLL PLLC
                                                        88 Pine Street, 14th Floor
                                                        New York, NY 10005
                                                        Tel: (212) 838-7797
                                                        Fax: (212) 838-7745
                                                        srobertson@cohenmilstein.com
                                                        devans@cohenmilstein.com

                                                        Robert A. Braun
                                                        COHEN MILSTEIN SELLERS & TOLL PLLC
                                                        1100 New York Avenue, Suite 500
                                                        Washington, DC 20002
                                                        Tel: (212) 408-4600
                                                        rbraun@cohenmilstein.com

                                                        Steve D. Shadowen
                                                        Matthew C. Weiner
                                                        HILLIARD & SHADOWEN LLP
                                                        1135 W. 6th Street, Suite 125
                                                        Austin, TX 78703
                                                        Tel: (855) 344-3298
                                                        steve@hilliardshadowenlaw.com
                                                        matt@hilliardshadowenlaw.com




                                                    2
Case 1:13-md-02472-WES-PAS Document 1387 Filed 12/20/19 Page 3 of 4 PageID #: 215209



                                             Michael M. Buchman
                                             Michelle Clerkin
                                             MOTLEY RICE LLC
                                             777 Third Avenue, 27th Floor
                                             New York, NY 10017
                                             Tel: (212) 577-0050
                                             Fax: (212) 577-0054
                                             mbuchman@motleyrice.com
                                             mclerkin@motleyrice.com

                                             Co-Lead Counsel for the End-Payor Class

                                             Robert J. McConnell
                                             MOTLEY RICE LLC
                                             321 South Main Street, Second Floor
                                             Providence, R.I. 02903
                                             Tel: (401) 457-7700
                                             bmcconnell@motleyrice.com

                                             Liaison Counsel for the End-Payor Class




                                         3
Case 1:13-md-02472-WES-PAS Document 1387 Filed 12/20/19 Page 4 of 4 PageID #: 215210




                                     CERTIFICATE OF SERVICE

           I, Lori A. Fanning, hereby certify that I caused a copy of the foregoing to be filed

    electronically via the Court’s CM/ECF system. Those attorneys who are registered CM/ECF users

    may access these filings, and notice of these filings will be sent to those parties by operation of the

    CM/ECF system.



    Dated: December 20, 2019                                       /s/ Lori A. Fanning
                                                                   Lori A. Fanning




                                                      4
